DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 PCT/US2018/047175 filed 08/21/2018

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are required to remedy minor issues still existing after the amendment of 07/11/22.  In particular, amendments to the abstract to remove the added language “is provided,” which is an implied term, can be seen below.  Additionally, claim 14 was amended however failed to conclude in a proper period thus an Examiner’s amendment remedies this issue, as seen below.
The application has been amended as follows: 

Amendments to the Abstract:

A method for interpolating and smoothening the gamut boundary of an image processing device second patches based on a topology of a second one of the first patches. Further disclosed are a corresponding machine-readable medium and a corresponding system comprising a storage device and a computing device.

Listing of Claims:
1 – 3.  (Previously Presented)
4.  (Cancelled)
5 – 13.  (Previously Presented)
14.  (Currently Amended)  A non-transitory machine-readable medium, comprising instructions that, if executed by a processor, cause the processor to:
receive color data including initial vertices in a first color space;
create an initial surface corresponding to the color data in a second color space, the initial surface subdivided into first patches according to a triangulation scheme performed on the initial vertices wherein the first one of the first patches is a polygon surrounded by edges connecting the initial vertices;
for each edge of the first patches, determining a respective new vertex associated based on positions of a subset of initial vertices that are closest to the respective edge, thereby obtaining new vertices, the respective new vertex associated with each of the edges based on a topology of a respective second one of the first patches;
performing a triangulation scheme on a set of vertices comprising the new vertices and the initial vertices, thereby dividing the first patches into second patches; and
connecting at the computing device, the new vertices thereby dividing the first one of the first patches into second patches.
15.  (Previously Presented)

Response to Arguments
The cancellation of claim 4 is noted.
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 07/11/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 07/11/22, with respect to the 35 USC 101 rejection of claims 1-3 and 5-13 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issue.  In particular, amendments have been made that now explicitly tie the generic computing/processing terms to a particular device thus amounting to significantly more than the abstract idea itself and thus producing statutory type claim language.
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 07/11/22, with respect to the 35 USC 101 rejection of claim 14 have been fully considered and are persuasive.  The 35 USC 101 rejection of this claim has been withdrawn since amendments remedy the previous issue.  In particular, amendments have been made that now explicitly recite a statutory “computer readable medium” type claim specifically by using the “non-transitory” accepted language.  Note, the Examiner interprets the amended term “non-transitory machine-readable medium” to be a sub-group of the previously recited and defined in the specification term, “machine-readable medium” thus, the amendments now limit the “medium” to statutory forms only and therefore overcome the previous 35 USC 101 rejection.
Applicant’s arguments, see pages 11-12 of Applicant’s Remarks, filed 07/11/22, with respect to the 35 USC 102 & 103 rejections of claims 1-3, 11 and 13-15 have been fully considered and are persuasive.  The prior art rejections of these claims have been withdrawn since amendments now incorporate allowable subject matter of claim 4 into the independent claims 1, 14 and 15. 
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 14 and 15, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept dividing a color surface of first patches into second patches based on a topology, determining a new respective vertex associated with each edge connecting initial vertices in a polygon of the first patch with respect to a topology of a second first patch and connecting new vertices thereby dividing the first patch into the second patches.
In reference to claims 2-3 and 5-13, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Subdivision Surfaces" OpenSubdiv. Generated on: 2021-02-16 19:57 UTC. Accessed via web on 2022-08-02. https://graphics.pixar.com/opensubdiv/docs/subdivision_surfaces.html
This document describes the usage of open source libraries that implement high performance subdivision surface (subdiv) evaluation on massively parallel CPU and GPU architectures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/2/22